SECOND DIVISION
                                  BROWN,
                            GOSS and HODGES, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                    March 11, 2019




In the Court of Appeals of Georgia
 A18A2012. LALONDE v. TAYLOR ENGLISH DUMA, LLP et al. GS-074
 A18A2013. TAYLOR ENGLISH DUMA, LLP et al. v. LALONDE. GS-075

      GOSS, Judge.

      These appeals stem from the trial court’s grant of summary judgment to the law

firm Taylor English Duma, LLP and one of its partners, Michael H. Trotter, in a legal

malpractice action. Their client was engineer and medical device inventor Michael

Lalonde. Lalonde sued his former attorneys, arguing that they breached the standard

of care by drafting a contract which permitted the investor and majority owner of a

company in which Lalonde held a minority share to unilaterally dissolve the

company, damaging Lalonde financially.1 In Case No. A18A2012, Lalonde argues



      1
       Lalonde also sued Taylor English attorney Aaron Kowan, who was dismissed
with prejudice, by consent, and is not party to this appeal.
that the trial court erred in granting summary judgment to the defendants. In Case No.

A18A2013, Taylor English and Trotter argue that the trial court erred in denying their

motions to exclude expert testimony. The cases are consolidated for our review.

Finding no error in Case No. A18A2012, we affirm. We dismiss as moot the appeal

in Case No. A18A2013.

                                Case No. A18A2012

      1. In a multi-part enumeration, Lalonde argues that the trial court erred in

granting summary judgment to Taylor English and Trotter.

      We conduct a de novo review of a trial court’s grant or denial of a motion for

summary judgment to determine whether any genuine issue of material fact exists and

whether the moving party is entitled to judgment as a matter of law. We view the

evidence and reasonable inferences drawn from it in favor of the nonmoving party.

Cowart v. Widener, 287 Ga. 622, 623 (1) (a) (697 SE2d 779) (2010).

      So viewed, the evidence shows that Lalonde invented small, portable,

continuous positive airway pressure (“CPAP”) devices designed to treat sleep apnea.

Lalonde provided his CPAP technology and related patents to a Delaware limited

liability company, called Deshum Medical, LLC, in exchange for a one-third

ownership interest in Deshum. The contributing members of Deshum were Lalonde,

                                          2
as inventor; and PBM Capital Investments, LLC, with president Paul Manning, as

investor. PBM agreed to provide $5 million to Deshum in return for a majority, two-

thirds ownership interest in the company.

      Lalonde retained Trotter and his firm, Taylor English, and they drafted the

Deshum Operating Agreement and related documents putting together the business

deal between Lalonde and PBM. Lalonde argues on appeal that throughout the

process of crafting the Operating Agreement, he told his lawyers that he wanted his

ownership rights protected. Under the Operating Agreement, Deshum’s initial three-

member Board of Managers consisted of Manning and Sean Stalfort from PBM, and

Lalonde. The Operating Agreement, as executed, provided that “[n]otwithstanding

anything to the contrary, contained in this Article . . . or any other term or provision

of this Agreement,” under § 6.03, neither the Board, nor any manager, could

undertake various actions without the consent of a “Super Majority of the Board,”

which at that point in time meant all three managers. However, although the

Operating Agreement at § 6.03 (g) provided that a Super Majority of the Board was

needed to dissolve the company, it also provided at § 11.01 that Deshum could be

dissolved under any one of three scenarios: “(a) the decision of the Board in its sole

discretion; (b) the election of the Members holding a Required Interest, or (c) the

                                           3
entry of a final decree of judicial dissolution[.]” (Emphasis supplied.) The Operating

Agreement defines “Members” holding a “Required Interest” as those owning more

than 50 percent of the “issued and outstanding Units of the Company.” Lalonde held

about one-third of the units, and PBM held the remaining two-thirds.

      On January 22, 2013, following disputes between Lalonde and Manning, PBM

fired Lalonde. On March 20, 2013, the Board meeting minutes state that at a special

meeting of which Lalonde was notified but did not attend, Manning announced that

PBM’s $5 million investment had been almost exhausted because the CPAP device,

which was supposed to have been in the final stages of development according to

Lalonde’s representations, was not in workable form and needed further development.

Manning said that it was “highly unlikely” that PBM would invest more money in the

device because by February 2013, about $4.3 million of the $5 million already had

been spent, and the remaining money would run out in a few weeks. Deshum Board

minutes averred that $4.8 million had been spent by the end of April 2013, and that

the company would run out of money by the end of May 2013. Lalonde, by contrast,

contends that once PBM realized that FDA approval of the CPAP device was

imminent, PBM began trying to force him out.



                                          4
      PBM issued a letter of dissolution for Deshum under § 11.01 of the Operating

Agreement in April 2013, stating that the company “will soon have exhausted its

capital reserves and that, under present circumstances, it is not possible for [Deshum]

to raise additional capital.” As outlined above, § 11.01, option (b), provided for

dissolution of the company by vote of unit holders holding a “Required Interest,” that

is, more than 50 percent of the company’s outstanding units, and Lalonde held only

a minority interest. In May 2013, the Deshum Board, with Lalonde participating by

telephone and dissenting, voted that upon dissolution, the company’s assets would

be distributed “in kind” to Deshum members based upon their fractional rights under

the Operating Agreement. The Board, again with Lalonde dissenting, adopted a

dissolution plan on August 22, 2013, and remaining assets were transferred on or

about that day to Human Design Medical, LLC (“HDM”). HDM was owned by PBM

and The Paul B. Manning 1999 Irrevocable Trusts. Manning was HDM’s chief

executive officer. HDM then began marketing the CPAP device, acquired two foreign

companies with marketing capability, and later sold the companies and devices to

another foreign company.

      In 2015, Lalonde filed the instant lawsuit against Trotter and Taylor English,

arguing that they committed legal malpractice in drafting an Operating Agreement

                                          5
which allowed PBM to dissolve Deshum unilaterally, thus injuring Lalonde

financially. Trotter and Taylor English moved for summary judgment, arguing, among

other things, that the attorneys breached no duty to Lalonde and that Lalonde was

unable to prove causation. The trial court granted their motion. In so doing, it relied

upon the Georgia legal malpractice standard, as does this Court:

      In a legal malpractice action, the plaintiff must establish three elements:
      (1) employment of the defendant attorney, (2) failure of the attorney to
      exercise ordinary care, skill and diligence, and (3) that such negligence
      was the proximate cause of damage to the plaintiff. With respect to the
      ‘ordinary care, skill and diligence’ element, the law imposes upon
      persons performing professional services the duty to exercise a
      reasonable degree of sill and care, as determined by the degree of skill
      and care ordinarily employed by their respective professions under
      similar conditions and like surrounding circumstances.


(Citations and punctuation omitted; emphasis in original.) Allen v. Lefkoff, Duncan,

Grimes & Dermer, P. C., 265 Ga. 374, 375 (2) (a) (453 SE2d 719) (1995). The parties

do not dispute the first element of the standard, and we need not address it.

      Contrary to Lalonde’s assertions on appeal, the trial court specifically stated

that it “does not hold that Defendants violated their standard of care.” (Emphasis

supplied.) Rather, the trial court found that breach of the standard of care and


                                          6
causation are separate inquiries, citing Rogers v. Norvell, 174 Ga. App. 453, 457-458

(2) (330 SE2d 392) (1985).2 The trial court essentially pretermitted any finding as to

attorney malpractice, and instead determined that Lalonde “has not shown, and cannot

uphold his burden to show, that [Taylor English and Trotter] were the proximate

cause of his damages and, therefore, his legal malpractice claim fails as a matter of

law.” Lalonde filed the instant appeal from that order. We find no error.

      1. Lalonde argues that the trial court erred in granting summary judgment to

Trotter and Taylor English by finding that Lalonde broke the chain of causation and

waived his claims against his former counsel by settling a lawsuit he filed in

Delaware Chancery Court against PBM and Deshum.

      Lalonde’s Delaware Chancery Court petition is dated May 21, 2013,3 after

Deshum issued letters of dissolution in April 2013, but before the company had

actually dissolved. Lalonde did not seek to stop the dissolution in Chancery court.

Rather, and significantly, he also sought dissolution. However, he sought judicial

dissolution instead of the majority unit holder dissolution that PBM had initiated. A

      2
        Rogers, supra, originally was physical precedent, but as recognized in
Mauldin v. Weinstock, 201 Ga. App. 514, 518 (4) (411 SE2d 370) (1991), it has been
cited with approval and approved in a line of subsequent cases.
      3
          The record does not appear to contain a file-stamped copy of the petition.

                                           7
final decree of judicial dissolution is one of the methods for which the Operating

Agreement provides under § 11.01, option (c).

      In the petition, Lalonde argued that PBM had violated the Operating

Agreement and his employment agreement, and that because of animosity and

pending litigation,4 “the [m]anagers are unable to carry out the business of the

[c]ompany.” In his cause of action for judicial dissolution, Lalonde alleged that “[i]t

is not reasonably practicable for Deshum to continue to operate in accordance with

the Operating Agreement[,]” and “Deshum lacks the financial means to continue in

operation. PBM is unwilling to invest any additional funds . . . and the PBM

Managers have determined that Deshum will be unable to find third-party investors

. . . based in part on the allegations made by PBM in its lawsuit against Lalonde.”

      In November 2013, however, Lalonde entered into a settlement and release

with PBM, HDM, and Deshum. He received $310,000 and the dismissal of the two

lawsuits PBM and Deshum had filed against him in exchange for his dismissal of the

Delaware suit, and his agreement not to sue Deshum, PBM, and related parties. Of the


      4
        As Lalonde outlined in the Delaware action, PBM had sued him in federal
court in Virginia for, among other things, fraud and Securities and Exchange Act
violations; and had also sued him in a Virginia circuit court for breach of his
employment agreement.

                                          8
overall $310,000 settlement, Lalonde was paid $140,000 “as consideration for the

sale of his membership interests in Deshum, a long term capital asset[,]” and

$170,000 for expense reimbursement, with $80,000 of that paid directly to Lalonde’s

attorney in the Delaware action for legal fees. Lalonde also granted HDM unrestricted

licensing for “any technology, information, invention or idea” related to, among other

things, his CPAP physical devices, laboratory prototypes, or actual products.

      The trial court in the instant case found that in settling the Delaware action,

Lalonde severed the proximate causation between his claimed damages and any

negligence on the part of his lawyers because his claims against Deshum and PBM

were still viable when he settled, and because it was possible that further litigation

would have yielded a favorable result. We find no error.

      To prevail in a legal malpractice claim, “the alleged negligence of the attorney

must be the proximate cause of the damage to the client.” (Citation omitted.) Rogers,
174 Ga. App. at 457 (2). By settling a claim that is viable, despite the attorney’s

alleged negligence, the client severs proximate cause because it is impossible for the

claim, through an underlying lawsuit, to terminate in the client’s favor. Jim Tidwell

Ford, Inc. v. Bashuk, 335 Ga. App. 668, 670-671 (1) (782 SE2d 721) (2016) (client’s

settlement of slip-and-fall case, before viable appeal had been briefed in that slip-and-

                                           9
fall action, precluded finding of proximate cause required to support legal malpractice

action). “A claim is considered ‘viable’ if further litigation of that claim may lead to

a favorable result as of the time prior counsel was dismissed from the case.” (Citation

and punctuation omitted; emphasis supplied.) Id. at 670 (1). Accord Rogers, 174 Ga.

App. at 457 (2) (where “the underlying action remains pending, plaintiff can prove

no such injury because the action may terminate favorably for the client”) (citations

and punctuation omitted).

      As Lalonde points out, unlike the instant appeal, almost all the legal

malpractice cases upon which the trial court relies – and indeed which exist in

Georgia case law – involve a client’s allegation that counsel malpracticed in

underlying litigation, followed by the client settling that same litigation before a

judge or jury renders a decision. In the instant case, there was no underlying litigation

about the Operating Agreement/pending dissolution when Lalonde filed the Delaware

action. He argues that he filed the Delaware action because he believed his attorneys

had malpracticed in drafting the Operating Agreement. Importantly, however, he did

not file suit to stop the dissolution. Rather, his lawsuit also sought to dissolve the

company, albeit via a different legal methodology, and in his verified petition, he



                                           10
stated that Deshum could not continue to exist because of financial problems and

manager infighting.

      In attempting to argue that this settlement does not sever causation, Lalonde

tries to distinguish our precedent by relying almost exclusively upon the rationale in

a non-binding, unpublished order from a federal trial court. See Polsinelli P. C. v.

Genesis Biosciences, Inc., 2016WL7365200 (N. D. Ga. Order, decided January 26,

2016). In Polsinelli, after a law firm sued its client for unpaid legal bills, the client

counterclaimed for legal malpractice. The client contended that, among other things,

the firm negligently drafted a stock purchase agreement and related acquisition

documents in a deal where the client bought a corporation and fermentation tanks. Id.

at *1-*2 (I) (A) and *3 (III). Disputes arose, however, and the seller sued the client,

who was the buyer; in a separate action, the client sued the seller. The client

ultimately settled both suits. Id. at *2 (I) (A). The law firm moved for summary

judgment on the client’s malpractice counterclaim, id. at *2 (I) (B), arguing that the

settlements broke the causal chain between the alleged malpractice and any damages.

Id. at *4 (IV).

      The clients argued that Polsinelli’s malpractice caused the litigation they

ultimately settled, and asked for damages including the attorney fees arising from that

                                           11
litigation and incurred “long before settling the Georgia cases.” Id. The federal trial

court denied summary judgment to the law firm, finding that an act occurring after

the client sustained damages cannot have retroactively severed causation, id., and

found that “nothing suggests [the clients] in any way voluntarily subjected themselves

to any damages that may have been caused by Polsinelli’s negligence.” Id. at *5 (IV).

The Polsinelli court found that”[e]ven assuming [the client] would have ultimately

prevailed on their claims against the [s]ellers in the Georgia lawsuits, the [client was]

nevertheless damaged by having to litigate in the first place.” Id. at *6 (IV) (emphasis

supplied).

      (a) Damages from the dissolution of Deshum. In the instant case, Lalonde is

primarily, though not exclusively, seeking damages from the dissolution of the

company rather than from “having to litigate in the first place.” Id. He sought

dissolution, on his own terms by filing the Delaware lawsuit before the company

actually was dissolved. He argued in his verified petition for dissolution that Deshum

lacked the financial resources to continue and could not find third-party investors

based, blaming this injury, in part, on a lawsuit PBM had filed against Lalonde before

either party sought dissolution. Although Lalonde argued a number of damages

claims below, on appeal, he reiterated damages claims only as lost business

                                           12
opportunities resulting from the dissolution of Deshum, as well as three other claims,

as will be explained more fully in Division 1 (b), (c) and (d), below. We begin with

his argument that he is seeking one-third of the lost business opportunities stemming

from Deshum’s dissolution without his consent.

      Our own precedent provides more on-point guidance on Lalonde’s claim in this

particular set of facts than does Polsinelli. In Mauldin, 201 Ga. App. 514, supra, the

plaintiff-client was terminated by his employer and hired an attorney to file an

“appeal for investigation” from that termination. The attorney filed the document, but

the postmark was unclear and the employer concluded it was untimely. Id. at 515-516.

The administrative board tasked with determining whether the filing was timely

adjourned without doing so, id. at 515-516, and the question of whether the

employer’s decision as to timeliness was legally correct was never answered and the

client never pursued a decision. Id. at 518 (4). The client sued the lawyer for

malpractice over the alleged missed filing deadline, and we affirmed a grant of

summary judgment to the attorney. In doing so, this Court found that because “one

of the necessary elements in a suit for legal malpractice is proof that the attorney’s

negligence proximately caused the client’s damages, and [the client] has negated that

element by his election not to pursue independent judicial action against [the

                                         13
employer] to resolve the issue of [the damage the client claims his attorney caused],

the grant of summary judgment was correct.” (Citation and punctuation omitted;

emphasis in original and emphasis supplied). Id.

      The posture of the case in the instant appeal, while not identical to Mauldin,

is analogous in that Lalonde had viable claims, including but not limited to his

allegations in the Delaware action, but he “elected not to pursue independent judicial

action[.]” Mauldin, 201 Ga. App. at 518 (4).5 Lalonde’s own legal malpractice expert,

Patrick Jones, deposed that the Operating Agreement was, in parts, ambiguous and

that the interpretation of those ambiguities would be a matter of law for a court. If

Lalonde had chosen to continue to litigate, rather than to settle, and if he had won, “it

would have been indisputable that the malpractice did not cause” his damages. See

Polsinelli, 2016WL7365200 at *6. Jim Tidwell Ford, 335 Ga. App. at 670-671 (1)

(client’s settlement of slip-and-fall case, before viable appeal had been briefed,

precluded finding of proximate cause required to support legal malpractice action).


      5
         The trial court’s decision in the instant case is not merely limited to issues
related to the return of Lalonde’s capital contribution, which is not at issue in this
appeal, but encompasses “all the consequences associated with the distribution to
HDM” and, as the trial court found, in the settlement, Lalonde “was paid for his
interest in Deshum. If he believed he was not getting the value of Deshum’s corporate
opportunities, he had the litigation to pursue that claim.”

                                           14
         Similarly, in Rogers, supra, the plaintiffs were injured in an automobile

accident and retained an attorney to sue the other driver. Rogers, 174 Ga. App. at 453.

The plaintiffs ultimately discharged that attorney, and hired another lawyer, who

settled their lawsuit. The plaintiffs then sued their first lawyer for malpractice,

arguing that he failed to file their action within the statute of limitation. Id. at 455.

This Court upheld a grant of summary judgment to the first attorney, finding that at

the time the plaintiffs settled, they had a viable claim in a Georgia court, and that they

could also potentially have filed suit in Florida. Id. at 458 (2). The Rogers court thus

found that “the proximate cause of plaintiffs’ potential loss was not the actions of [the

lawyer] but their voluntary settlement with the tortfeasor’s insurance carrier.” Id. at

458 (2). In the instant action, Lalonde severed proximate cause in that, before

Deshum was dissolved, he filed suit – also seeking to dissolve Deshum – and then

elected not to pursue his viable claims and settled the Delaware action. We find no

error.

         (b) The loss of the fair market value of Lalonde’s invention. As an “alternative

cause of action” to his claim for damages stemming from the dissolution of Deshum,

Lalonde seeks the loss of the fair market value of the technologies he contributed to

Deshum. We note that in his settlement with PBM, Lalonde granted to HDM an

                                            15
irrevocable, perpetual, royalty-free license to use or sell any defined technology or

invention of his, or any physical device, actual product, or laboratory prototype

related to sleep-disordered breathing.

      On appeal, Lalonde argues that the trial court erred in not addressing this

alternate claim in its order on summary judgment. Because we have determined that

in settling the Delaware action, Lalonde severed the causation between any

negligence on the part of his attorneys and his damages, the trial court did not err in

failing to address his claim for the loss of the fair market value of his invention.6

      (c) The $58,000 Lalonde paid Trotter and Taylor English to draft the

Operating Agreement. Lalonde argues that the trial court erred in its order on

summary judgment by not addressing his claim for the $58,000 in attorney fees he

paid to Trotter and Taylor English for drafting the Operating Agreement.




      6
         We note that Trotter and Taylor English contend that Lalonde did not claim
a loss of fair market value from his invention below. Although Lalonde points to his
amended complaint in an attempt to show that he did seek loss of fair market value
below, the amended complaint instead seeks “compensation” for his invention, his
ownership interest in Deshum, and his investment. Lalonde himself acknowledges on
appeal that, even though he filed an out-of-time motion for summary judgment on this
issue, the trial court did not rule on that motion and the claim for fair market value
“was not ripe for decision on summary judgment by the trial court.”

                                          16
      In support of his argument on appeal, Lalonde cites generally and with minimal

argument to a case involving a cause of action for wrongful pregnancy/wrongful

conception, in which the Supreme Court found that damages for expenses from the

unsuccessful medical procedure could be recoverable. Fulton-DeKalb Hosp. Auth. v.

Graves, 252 Ga. 441, 443 (2) (314 SE2d 653) (1984). Lalonde cites to no authority

on point regarding attorney fees stemming from an allegation of legal malpractice

where, as here, the trial court specifically stated that it was not finding that Lalonde’s

attorneys breached the standard of care. We find no error.

      (d) The $80,000 legal fees paid to Lalonde’s attorney in the Delaware action.

Lalonde raises briefly, but does not enumerate as error, a claim for $80,000 in legal

fees paid to his lawyer in the Delaware action. He presents no real argument and no

citations to the record or to legal authority, and he does not show that this contention

was raised or ruled upon below. We will not consider this contention. Shelley v.

Towne of Tyrone, 302 Ga. 297, 308 (3) (806 SE2d 535) (2017) (not addressing

matters raised for the first time on appeal). Court of Appeals Rule 25 (c) (2) (i) (we

will not consider unsupported claims of error). We note also that part of Lalonde’s

settlement of the Delaware Chancery Court action involved PBM and Deshum’s

payment of $80,000 directly to his attorney.

                                           17
      2. In an enumeration which contains no citation to legal authority, Lalonde

argues that the trial court erred in finding that he cannot show that the lawyers’

drafting of the Operating Agreement proximately caused his damages and in finding

that he failed to point to a genuine issue of fact showing that PBM actually would

have signed an Operating Agreement contract that required Lalonde’s consent for

dissolution under the “Required Interest” provision and under the majority unit holder

provision of § 11.01.

      In Szurovy v. Olderman, 243 Ga. App. 449 (530 SE2d 783) (2000), a case in

which a client sued her attorneys for legal malpractice in her divorce settlement,

which did not contain an alimony provision, id. at 449-450, this Court found that

because the client “failed to show that she could have negotiated a better agreement

or that she would have obtained better results at trial, she has failed to establish

damages and proximate cause.” (Footnote omitted.) Id. at 452. A similar situation is

present in this appeal.

      It is clear from the record that Lalonde and his lawyers at Taylor English and

PBM’s lawyers at Blank Rome, over a number of months, went through many

negotiations and traded many versions of the Operating Agreement. It is clear that

part of the negotiations related to Super Majority approval (i. e., Lalonde’s consent)

                                         18
to various actions, including company dissolution, particularly in the context of §

6.03. In support of his position, Lalonde points to e-mails about and versions of the

contract draft as it existed in late February 2011. However, Taylor English attorney

Aaron Kowan7 wrote, in an e-mail, that Blank Rome had agreed to “most of my

requests[.]”8 (Emphasis supplied.) “Most” does not mean “all.” Drafts of the contract

from March 2011 still contain the “Required Interest” definition that excluded

Lalonde, as a minority unit holder, from the majority unit holder voting power under

which PBM dissolved Deshum pursuant to §11.01 of the agreement.

      Lalonde points us to nothing indicating that PBM ever agreed or would have

agreed to changing the definition of “Required Interest” and/or the wording of

§11.01, which provided for the alternate means of dissolving the company under




      7
          As noted in n. 1, supra, Kowan is not a party to the instant appeal.
      8
        Although Trotter and Taylor English allege generally that Lalonde cannot rely
on hearsay statements in the e-mails and memoranda he uses to support his argument
in this enumeration, they do not show how they raised or preserved this objection
below. OCGA § 24-8-802 (“[I]f a party does not properly object to hearsay, the
objection shall be deemed waived, and the hearsay evidence shall be legal evidence
and admissible.”)

                                           19
which PBM actually did dissolve Deshum through the majority unit holders’ vote and

without Lalonde’s consent.9

      PBM’s corporate representative and OCGA § 9-11-30 (b) (6) witness, Russell

Schundler, deposed that while it was “impossible to speculate what straw is going to

break the camel’s back” in terms of what PBM would have agreed to in negotiations,

when the Operating Agreement was negotiated, PBM believed that § 11.01 gave

PBM the right to dissolve the company.10 Lalonde’s claim thus fails as a matter of

law, because he cannot show that Trotter and Taylor English were the but-for cause

of his damages, in that there is no evidence that his attorneys could have gotten him

a better deal, given that “there is no evidence that [PBM] would have agreed to terms

more favorable to [Lalonde.]” Mosera v. Davis, 306 Ga. App. 226, 232-233 (2) (701




      9
         To the extent that § 6.03, § 11.01, and related provisions of the Operating
Agreement could be read as being in conflict with one another, we note that Lalonde
did not litigate issues of contract interpretation below, and the matter is not before us
substantively on appeal. Further, the lawyers’ views on § 6.03 and the protection it
offered to Lalonde is not an indicator of what PBM would have agreed to or actually
did agree to.
      10
         Although Lalonde argues that Schundler’s statements are hearsay because
he was not employed by PBM during the contract negotiations, Lalonde, in his own
earlier motion for partial summary judgment, relied upon the same statements with
which he now takes issue. He cannot now object. See OCGA § 24-8-802.

                                           20
SE2d 864) (2010) (upholding grant of summary judgment to attorneys in malpractice

action).

      3. In light of our determinations in Divisions (1) and (2), supra, we need not

address the remaining contentions of error.

                               Case No. A18A2013

      In Case No. A18A2013, Trotter and Taylor English argue that the trial court

erred in denying their motions to exclude the testimony of Lalonde’s expert

witnesses. In light of our decision in Case No. A18A2012, the appeal in Case No.

A18A2013 is dismissed as moot.

      Judgment affirmed in Case No. A18A2012; appeal dismissed in Case No.

A18A2013. Brown, J., and Hodges, J., concur.




                                        21